Title: From George Washington to James Clinton, 18 May 1781
From: Washington, George
To: Clinton, James


                        

                            Dear SirHead Quarters New Windsor 18th May 1781.
                        
                        I recd your favor of the 16th Just as I was setting out for Connecticut to meet the Count de Rochambeau. I am
                            exceedingly sorry for the unfortunate accident at Fort Schuyler—that with the destruction of the Works by Rain seem to
                            make it necessary to abandon that valuable post. I however leave the determination upon that point to the Governor and
                            yourself, as I do every measure which the necessity of the moment may dictate. I hope at the intended interview with the
                            French Commanders something definitive in regard to the Campaign will be settled—After that we shall know with certainty
                            how to apply our force. I am Dear Sir Yr most obt Sert
                        
                            Go: Washington

                        
                    